The Court

took time for consideration, and afterwards, observing that they did not hold themselves bound by the decision in the case cited, decreed that interest should be added [ * 372 ] * to the sum found due by the judge’s decree, from the time when a demand should be proved to have been made on the defendant, the surety in the bond.
Memorandum. — On' Saturday, the 30th of October, 1813, died, at his house in Boston, the Hon. Theophilus Parsons, chief justice of this Court; and on the Tuesday following his remains were in-tombed, accompanied by a long procession of relatives and friends *371The pall was supported by his excellency Governor Strong, Lieutenant-Governor Phillips, the Hon. Justices Sewall, Parker, and Jackson, and the Rev. Dr. Kirkland, president of Harvard University.
The general sense of the public loss, in the death of this learned jurist, exemplary magistrate, and real Christian, alike honorable to the community and to the deceased, was shown in the unanimous act of the legislature, directing the secretary of the commonwealth to request of the Hon. Judge Parker a copy of that part of his charge to the grand jury of the county of Suffolk, “wherein he delineated the character of the late venerated Chief Justice Parsons,” and to cause it to be inserted in the next volume of the Reports. That interesting sketch will accordingly be found as an appendix to this volume.
-Breve irreparabile tempus
Omnibus est vitíe; sed famam extendere factis, Hoc virtutis opus Virgil